Citation Nr: 1607480	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  06-05 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from April 13, 1951 to August 10, 1951.
These matters initially came before the Board of Veterans' Appeals (Board) from November 2005 and February 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In the November 2005 decision, the RO denied entitlement to service connection for Coxa-vara (caused by Legg-Calve-Perthes disease).  In the February 2007 decision, the RO denied entitlement to service connection for degenerative disc disease of the lumbar spine.

In November 2008, the Board remanded these matters for further development.

In July 2009, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2)  (West 2014).

The Board denied the claims of service connection for a right hip disability and a low back disability by way of an August 2009 decision.  The Veteran appealed the Board's denials to the United States Court of Appeals for Veterans Claims (Court).

In June 2010, the Court set aside the Board's August 2009 decision, in part, and remanded the case for readjudication in compliance with directives specified in a June 2010 Joint Motion filed by counsel for the Veteran and VA. 

The Board remanded these matters in August 2010 and January 2011 for further development in compliance with the Joint Motion.

In November 2012, the Board again denied the claims of service connection for a right hip disability and a low back disability.  The Veteran appealed the Board's denials to the Court.

In a May 2014 memorandum decision, the Court set aside the Board's November 2012 decision and remanded the case for readjudication in compliance with directives specified in the Court's decision.

The Board again remanded these matters in November 2014 for further development.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has current right hip and low back disabilities related to a hip and back injury that occurred service.  Specifically, his leg and hip were twisted when he was practicing sliding into the bases while playing baseball and his foot struck the base.  Service treatment records include an August 1951 "Report of Board of Medical Survey" which indicates that the Veteran reported right hip pain.  Examination revealed one half-inch shortening of the right leg and a healed surgical scar on the lateral aspect of the right hip.  X-rays revealed flattening of the head of the right femur, associated with shortening of the right femoral neck and a moderate coxa-vara deformity.  These findings were consistent with Legg-Calve-Perthes disease.  The Veteran was diagnosed as having coxa vara caused by Legg-Calve-Perthes disease and it was recommended that he be discharged from service by reason of physical disability.

A VA hip examination was conducted in January 2015 and the physician who conducted the examination initially listed right hip osteoarthritis as a diagnosis.  He subsequently indicated, however, that there was no x-ray evidence of right hip degenerative or traumatic arthritis and he appears to identify current diagnoses of low back pain related to right hip disability, hip arthralgia, and unspecified acquired deformity of the hip.  He explained that there was no current hip pathology and no evidence of any hip osteoarthritis or coxa vara.

The Veteran was also afforded a VA back examination in March 2015 and was diagnosed as having chronic upper lumbar degenerative disc disease and degenerative joint disease.  The physician who conducted the examination opined that it was not likely ("less likely as not") that the current back disability had its onset in the year immediately following service or was otherwise the result of a disease or injury in service.  He reasoned that the Veteran's service treatment records only documented chronic right hip problems in service, which were evidently pre-existing and flared up in service.  There was no mention at all of any lower back problems and no clinical documents to indicate lower back problems from 1952 to 1953.  All of the medical records in the claims file only documented chronic lower back problems during the previous 2 decades, which was many years after 1951.  Thus, chronicity from service time onward was not established.

A remand is necessary to seek clarification from the examiner who conducted the January 2015 examination as to whether the Veteran has experienced a right hip disability at any time during the claim period (i.e., at any time since August 2005). Such clarification is necessary in light of the seemingly inconsistent information provided in the January 2015 examination report as to whether the Veteran has experienced a right hip disability at any time during the claim period and the fact that the examiner did not acknowledge or comment on a July 2014 examination report from S. Abdurrahim which includes a diagnosis of chronic right hip coxa vara.  In this regard, the requirement for a current disability is satisfied if there is evidence of the disability at any time since the Veteran's claim of service connection was received in August 2005, even if the disability is currently in remission or has completely resolved.  McClain v. Nicholson, 21 Vet. App. 319   (2008). 

Also, the March 2015 opinion is insufficient because it is entirely based on the absence of objective clinical evidence of treatment for back problems in service and for many years following service.  The opinion does not reflect consideration of the Veteran's reports of having injured his back at the same time he injured his right hip in service, having sought private treatment for his back within a year of his separation from service, and having experienced a continuity of back symptomatology in the years since service.  A medical opinion is inadequate if it is based solely on the absence of documentation in the record and does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The report of the January 2015 VA hip examination appears to reference a VA treatment record dated in June 2009 which apparently includes a report of a golf-related back injury.  The most recent VA treatment records in the file are contained in the Dallas Vista electronic records system and are dated to February 2007.  Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the file all updated records of the Veteran's treatment contained in the Dallas Vista electronic records system and dated from February 2007 through the present; and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, ask the examiner who conducted the January 2015 VA examination to review all relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand and any records obtained pursuant to this remand, and provide a new opinion as to the etiology of any current right hip disability.

The opinion provider shall answer the following questions:

(a)  Has the Veteran experienced a right hip disability at any time since August 2005? (in this regard, the opinion provider shall acknowledge and discuss the July 2014 examination report from S. Abdurrahim which includes a diagnosis of chronic right hip coxa vara.)

(b)  If a right hip disability has been present at any time since August 2005, is it at least as likely as not (50 percent probability or more) that the current right hip disability had its clinical onset in service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis), is related to coxa vara caused by Legg-Calve-Perthes disease that had its onset in service, is related to the Veteran's reported hip injury in service while playing baseball, or is otherwise the result of a disease or injury in service?

In formulating the above opinions, the opinion provider shall specifically acknowledge and comment on any right hip disabilities diagnosed since August 2005, all evidence of right hip problems in the Veteran's service treatment records (including the June 1951 X-ray findings of right hip abnormalities and the August 1951 Medical Board report), the Veteran's reports of a right hip injury in service while playing baseball, and his reports of a continuity of right hip symptomatology in the years since service.  The absence of evidence of treatment for right hip problems for many years after service cannot, standing alone, serve as the basis for a negative opinion.  Also, although there are reports of right hip problems (i.e., coxa vara caused by Legg-Calve-Perthes disease) prior to service, the Veteran is presumed sound at service entrance in April 1951.

The opinion provider must provide reasons for each opinion given.

If the January 2015 examiner is unavailable or otherwise unable to provide the requested opinions, the Veteran shall be afforded a new VA examination to obtain the necessary opinions.

3.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, ask the examiner who conducted the March 2015 VA examination to review all relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand and any records obtained pursuant to this remand, and provide a new opinion as to the etiology of the Veteran's current back disability.

For each current back disability identified (i.e., any back disability diagnosed since October 2006), the opinion provider shall indicate whether it is at least as likely as not (50 percent probability or more) that the current back disability had its clinical onset in service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis), is related to the Veteran's reported back injury in service while playing baseball, or is otherwise the result of a disease or injury in service.

In formulating the above opinion, the opinion provider shall specifically acknowledge and comment on all back disabilities diagnosed since October 2006, the Veteran's reports of sustaining a back injury at the same time that he injured his right hip in service while playing baseball, his reports of a continuity of back symptomatology in the years since service, and his reports of having begun to receive treatment for back problems within a year of his separation from service (but that the records of such treatment are unavailable and the physicians who provided the treatment are deceased).  In this regard, the absence of evidence of treatment for back problems in the Veteran's service treatment records or for many years after service cannot, standing alone, serve as the basis for a negative opinion.  Also, although there are reports of right hip problems (i.e., coxa vara caused by Legg-Calve-Perthes disease) prior to service, the Veteran is presumed sound at service entrance in April 1951.

The opinion provider must provide reasons for each opinion given.

If the March 2015 examiner is unavailable or otherwise unable to provide the requested opinion, the Veteran shall be afforded a new VA examination to obtain the necessary opinion.

4.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




